DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Domestic Benefit
	No claim to an application for domestic benefit. 
Foreign Priority
Receipt is acknowledged of certified copies of papers (i.e., application number 201911268035.2 filed in China on 12/11/2019) required by 37 CFR 1.55, electronically retrieved on 11/13/2020.
Information Disclosure Statement
The information disclosure statement submitted on 11/01/2021 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered.
Election/Restrictions
Pending claims 1-20. 
Claims 10-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/17/2022.
The election/restriction requirement dated 08/30/2022 is considered proper and maintained because the withdrawn claims are a product that may be made by a materially different process than that of the method in claims 1-9 even though the withdrawn claims share a similar characteristic of an arc of length of not less than 15mm---the process of forming the arc as claimed may be different than the process of forming the arc in solar cell of method-independent claim 1. It is noted that Applicant’s arguments about similar features in the different inventions is with respect to a burdensome search. The Office disagrees, because the product requires a separate search from the method claims thereby creating a burdensome search. The arguments about similar features borderlines on Applicant admitting that the different inventions are obvious variants of each other because they contain similar features. The Office does not believe Applicant is admitting obvious variants of each other because the arguments made are with respect to a burdensome search.   
Claims 1-9 are examined on their merits, supra. 
Drawings
The drawings are objected to because of the following minor typographical informality: Figure 1 step S3 states, “Scribing” instead of “Slicing.” Present application paragraphs 0046-0047 state, “slicing” with respect to step S3.    
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
	Specification page 9, paragraph 0060 lists abbreviations that require the phrase it-self to be listed in case the abbreviation changes meaning overtime. 
	It is noted that paragraph 0063 starts by mentioning Figures 5 and 6 with reference numbers 501 and 502 that are not in Figures 5 and 6 but are in other Figures. 
Appropriate correction is required.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title or something similar is suggested: 
-- METHOD FOR MANUFACTURING MONOCRYSTALLINE SILICON CELL AND MONOCRYSTALLINE SILICON WAFER, AND PHOTOVOLTAIC MODULE ALL CONTAINING AN ARCED SIDE-- 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is unclear by reciting in first line, “at least one solar cell” versus twice reciting, “the solar cell.” It is unclear if only one solar cell is created or at least one solar cell is created. 
Claims 2-9 do not alleviate the indefiniteness from claim 1 and are rejected for incorporating the indefiniteness from the independent claim. 
Claim 5 has same issue as claim 1. 
Claims 6-9 are unclear in reciting, “the strip-shaped sub-solar cell” because parent claim 1 recites, “at least one strip-shaped sub-solar cell” and further requires the number of the at least one strip-shaped sub-solar cells to equal the number of the at least one arc. Therefore, it is unclear if the dimensions of the strip-shaped sub-solar cell is with respect to one strip-shaped sub-solar cell OR at least one strip-shaped sub-solar cell OR the number of the at least one strip-shaped sub-solar cells that are the same as the number of the at least one arc. Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/085642 A1 to Deng et al. (“Deng”) in view of CN 109747055 A to Cao et al. (“Cao”).
Regarding claim 1, Deng teaches in Figure 2 and Example One of forming a quasi-square shape from a silicon wafer having arcs labeled reference number 13. Given the diameter D of 200 and A=B=156 of Figure 2 then it appears that the arc length is about 24mm. Refer to Office Action Appendix. This is an estimation using 78mm as half of 156mm and 2 right-triangles both formed with 100mm length of one side and 78mm length of another side. The angle between the 100mm and 78mm is 38°. 38° plus 38° is 76° that is then subtracted from 90° to get 14°. Therefore the arc length is found using 14° and 100mm as radius is found to be about 24mm. Refer to the Arc Length Calculator in the Office Action Appendix and the Right Angle Calculator in the Office Action Appendix. 
Deng teaches of using these arcs from the wafer circle in order to optimize space for a solar cell sheet.  
Deng does not expressly teach of forming a square along with rectangular components surrounding the square from the usable space of the solar cell sheet. 
This is made obvious over Cao. Cao teaches of forming a square shaped solar cell surrounded by four sides for the strip/right-angle shaped solar cells. 
It is noted that Deng teaches of 4 arcs and Cao teaches of 4 strip/right-angle shaped solar cells. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize that combining Cao’s invention with Deng’s invention would have been beneficial as stated by both Deng and Cao in order to increase the usable area of a wafer. The combination of both ideas of Deng+Cao amounts to optimizing the usable area of a wafer given the shapes of the cells needed/wanted for use.  
Regarding claim 5, Cao makes obvious using a laser of separate the strip-shaped and square-shaped solar cells.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2-4 contains allowable subject matter, because the prior art or record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 1 and claim 2, wherein the obtaining a quasi-square silicon wafer having at least one arc includes: providing a monocrystalline silicon rod; squaring the monocrystalline silicon rod to form a quasi-square silicon rod with a quasi-square cross-section having the at least one arc, the length of each of the at least one arc being not less than 15 mm; and slicing the quasi-square silicon rod to form the at least one quasi-square silicon wafer having the at least one arc.
Regarding claim 2, Deng teaches in Figure 2 of forming the solar cell from a circular wafer whereas claim 2 requires squaring an entire silicon rod and therefore contains allowable subject matter.
	Dependent claims 3-4 are allowed, because they depend on the allowable subject matter of claim 2. 

Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 contains allowable subject matter, because the prior art or record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 1 and claim 6, and the strip-shaped sub-solar cell has a length of 95mm.
Claim 7 contains allowable subject matter, because the prior art or record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 1 and claim 7, and the strip-shaped sub-solar cell has a length of 125mm.
Claim 8 contains allowable subject matter, because the prior art or record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 1 and claim 8, and the strip-shaped sub-solar cell has a length of 158.75mm.
Claim 9 contains allowable subject matter, because the prior art or record, singularly or in combination, fails to disclose or suggest, in combination with the other elements of claim 1 and claim 9, and the strip-shaped sub-solar cell has a length of 140mm.
Regarding claims 6-9, the prior-art of Deng teaches in Figure 2 and Example One of A=B=156mm therefore when Deng is combined with Cao the claimed strip-shaped solar cell has to have a lot less length than 156mm while maintaining a square-shaped solar cell also. Therefore, the length of the strip-shaped solar cell is allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
16 December 2022
/John P. Dulka/Primary Examiner, Art Unit 2895